Case: 18-1400   Document: 102    Page: 1   Filed: 04/30/2020




           NOTE: This order is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                   FACEBOOK, INC.,
                      Appellant

                            v.

           WINDY CITY INNOVATIONS, LLC,
                    Cross-Appellant
                ______________________

  2018-1400, 2018-1401, 2018-1402, 2018-1403, 2018-1537,
                  2018-1540, 2018-1541
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2016-
 01156, IPR2016-01157, IPR2016-01158, IPR2016-01159,
 IPR2017-00659, IPR2017-00709.
                  ______________________

                        ORDER
                  ______________________

  Before PROST, Chief Judge, PLAGER and O’MALLEY, Circuit
                          Judges.

 PER CURIAM.

    We issued our opinion and judgment in these cases on
 March 18, 2020. See Facebook, Inc. v. Windy City
Case: 18-1400     Document: 102    Page: 2    Filed: 04/30/2020




 2              FACEBOOK, INC. v. WINDY CITY INNOVATIONS, LLC




 Innovations, LLC, 953 F.3d 1313 (Fed. Cir. 2020). On April
 20, 2020, Facebook, Inc. timely filed a combined petition for
 panel rehearing and rehearing en banc. See ECF 100. This
 petition is currently pending before the court.
      On April 21, 2020, Facebook submitted a citation of
 supplemental authority pursuant to Federal Rule of Appel-
 late Procedure 28(j) citing the Supreme Court’s recent de-
 cision in Thryv, Inc. v. Click-to-Call Technologies, LP,
 No. 18-916, __ S.Ct. __, 2020 WL 1906544 (Apr. 20, 2020).
 The court now invites the parties, and the Director of the
 United States Patent and Trademark Office as an amicus
 curiae, to file supplemental briefs explaining their views
 regarding the effect, if any, of the Supreme Court’s decision
 in Thryv on our decision in this case.
     IT IS ORDERED THAT:
     1) The parties’ and the Director’s invited supple-
 mental briefs are due no later than 10 days from the date
 of this order and may not exceed 15 pages.
      2) Additional amici curiae may seek leave of the court
 to submit briefs related to the effect of Thryv on our deci-
 sion in this case. Each amicus brief and motion must be
 filed no later than 10 days from the date of this order, and
 the brief may not exceed 10 pages.


                                    FOR THE COURT

 April 30, 2020                     /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court